Citation Nr: 1211461	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  03-22 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for gout, to include as due to service-connected residuals of a left nephrectomy.

2.  Entitlement to an initial compensable rating for proteinuria.


REPRESENTATION

Appellant represented by:	Samuel Tumey, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service in the Army National Guard for a period of Active Duty for Training (ACDUTRA) from January to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied, in pertinent part, the Veteran's claim of service connection for gout, to include as due to service-connected residuals of a left nephrectomy.  

This matter also is on appeal from an April 2003 rating decision in which the RO denied the Veteran's claim of service connection for proteinuria.  An RO hearing was held on the Veteran's claims in March 2004 and a transcript of this hearing is included in the claims file.

In an August 2011 rating decision, the RO granted the Veteran's claim of service connection for proteinuria, assigning a zero percent rating effective March 15, 2010.  The Veteran subsequently perfected a timely appeal for an initial compensable rating for his service-connected proteinuria.  Further, because the initial rating assigned to the Veteran's service-connected proteinuria is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Unfortunately, as is explained below in greater detail, the issue of service connection for gout, to include as due to service-connected residuals of a left nephrectomy, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  In an August 2008 decision, the Board granted a claim of service connection for hypertension as secondary to service-connected residuals of a left nephrectomy.

2.  In an October 2008 rating decision, the RO granted service connection for hypertension as secondary to service-connected residuals of a left nephrectomy, assigning a 10 percent rating effective March 15, 2001.

3.  The competent evidence suggests that absence of the Veteran's left kidney (which was surgically removed during his active service) is the sole renal disability.  

4.  Resolving any reasonable doubt in the Veteran's favor, the competent evidence indicates that he experiences proteinuria with hypertension at least 10 percent disabling under Diagnostic Code 7101.


CONCLUSION OF LAW

The criteria for an initial 30 percent rating, and no higher, effective March 15, 2001, for proteinuria have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115, 4.115a, 4.115b, Diagnostic Code (DC) 7502 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The Veteran contends that his service-connected proteinuria is more disabling than currently evaluated.  He specifically contends that, because service connection is in effect for hypertension and for residuals of an absent left kidney (which is his sole renal disability), and because his service-connected hypertension is evaluated as 10 percent disabling under DC 7101, then he is entitled to at least a 30 percent rating under DC 7502 for his service-connected proteinuria under 4.115 and 4.115(a).  See 38 C.F.R. §§ 4.115, 4.115a, 4.115b, DC 7502 (2011). 

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected proteinuria currently is evaluated as zero percent disabling (non-compensable) by analogy to 38 C.F.R. § 4.115b, DC 7502 (chronic nephritis).  See 38 C.F.R. § 4.115b, DC 7502 (2011).  DC 7502 provides that chronic nephritis will be rated as renal dysfunction.  Renal dysfunction is evaluated under 38 C.F.R. § 4.115a.  See 38 C.F.R. § 4.115a (2011).  A zero percent rating is assigned under § 4.115a for renal dysfunction with albumin and casts with history of acute nephritis or hypertension non-compensable under DC 7101.  A 30 percent rating is assigned for renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension at least 10 percent disabling under DC 7101.  A 60 percent rating is assigned for renal dysfunction with constant albuminuria with some edema or a definite decrease in kidney function or hypertension at least 40 percent disabling under DC 7101.  An 80 percent rating is assigned for renal dysfunction with persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg% or creatinine 4 to 8mg% or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A maximum 100 percent rating is assigned for renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria, or BUN more than 80mg% or creatinine more than 8mg% or markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a (2011).

Under 38 CFR 4.115 (nephritis), separate ratings for heart disability (including hypertension) and any form of nephritis are not to be assigned unless "...absence of a kidney is the sole renal disability."  See 38 C.F.R. § 4.115 (2011).  In cases where absence of a kidney is the sole renal disability, 38 CFR 4.115 provides that the absent kidney and heart disease (or hypertension) may be separately rated.  Id.  This regulation also provides that separate ratings for hypertension or heart disease and kidney disability where "...chronic renal disease has progressed to the point where regular dialysis is required."  Id.

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2011).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  

The Board finds that the evidence supports granting a 30 percent rating, and no higher, effective March 15, 2001, for the Veteran's service-connected proteinuria.  The Board acknowledges initially that, in addition to the 10 percent rating currently assigned for the Veteran's service-connected proteinuria, service connection also is in effect for residuals of a post-operative left nephrectomy (or kidney removal), evaluated as 30 percent disabling, and for hypertension as secondary to service-connected residuals of a post-operative left nephrectomy, evaluated as 10 percent disabling under DC 7101.  See 38 C.F.R. § 4.104, DC 7101 (2011).  The Board finds that, in this case, the Veteran's service-connected kidney removal (or absent left kidney) is the sole renal disability.  Accordingly, separate ratings for hypertension and the absent left kidney are permissible under 38 C.F.R. §§ 4.115 and 4.115(a).  See 38 C.F.R. §§ 4.115, 4.115a (2011).  The Board observes in this regard that, in the currently appealed rating decision issued in August 2011, the RO granted service connection for proteinuria as secondary to the Veteran's service-connected hypertension and not as secondary to any service-connected renal disability.  Accordingly, it appears that the RO considered the Veteran's hypertension and renal disabilities as separately compensable disabilities which arose from different disease processes.  To this extent, the Board agrees with the RO's determinations concerning proteinuria and hypertension.  

The Board also observes, however, that the RO denied an initial rating greater than 10 percent for the Veteran's service-connected proteinuria on the basis that assigning a higher initial rating than 10 percent constituted pyramiding because proteinuria and residuals of an absent left kidney arose from the same disease process.  See 38 C.F.R. § 4.14 (2011).  The basis for the RO's finding regarding pyramiding if a higher initial rating than 10 percent was assigned for service-connected proteinuria is unclear from a review of the record.  The Board finds that it was inconsistent for the RO to assign an initial 10 percent rating for proteinuria since that apparently did not constitute pyramiding when the RO also found that assigning an initial rating greater than 10 percent for service-connected proteinuria constituted pyramiding.  The RO's finding concerning pyramiding also is not sound because the RO granted service connection for proteinuria as secondary to the Veteran's service-connected hypertension and not as secondary to any service-connected renal disability.  This suggests that, in fact, the Veteran's service-connected hypertension and his service-connected proteinuria did not arise from the same disease process; thus, the regulation prohibiting pyramiding of VA disability compensation is not implicated in this case.  Id.

In any event, the fact remains that the Veteran's service-connected proteinuria meets the diagnostic criteria for an initial 30 percent rating, and no higher, effective March 15, 2001, under the regulations for evaluating renal dysfunction.  See 38 C.F.R. §§ 4.115, 4.115a (2011).  The Board again notes that service connection is in effect for hypertension, evaluated as 10 percent disabling effective March 15, 2001.  The regulations governing renal dysfunction provide for a 30 percent rating where hypertension is at least 10 percent disabling under DC 7101.  Id.; see also 38 C.F.R. § 4.104, DC 7101 (2011).  

The competent evidence also supports assigning an initial 30 percent rating, and no higher, effective March 15, 2001, for the Veteran's service-connected proteinuria.  For example, on VA examination in March 2003, the Veteran's complaints included urinary frequency and incontinence.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  An in-service nephrectomy was noted.  The Veteran related all of his urinary complaints to his service-connected left nephrectomy.  The Veteran's medical history included a renal calculus.  It was noted that the Veteran's BUN, creatinine, and urinalysis all had been normal in the past.  A history of overactive bladder also was noted.  Laboratory results showed a BUN of 20 and creatinine of 1mg%.  The VA examiner stated that, although there was "good evidence that patients with solitary kidneys at least in a population of kidney donors develop proteinuria over a long period of time due to what is known as hyperfiltration injury, the proteinuria is generally not in the same range as this Veteran's proteinuria.  It is much more likely that he has proteinuria secondary to diabetic nephropathy."  He also stated that there was "no suggestion of impaired renal function" because the Veteran's creatinine was normal.  This examiner concluded that "the only way to absolutely prove" that the Veteran's proteinuria was related to his diabetes mellitus was by kidney biopsy which would put the Veteran at risk since he only had 1 kidney.  The assessment included an anatomically normal right kidney with normal renal function and significant proteinuria that was probably secondary to diabetes mellitus.

On VA examination in November 2007, the Veteran's complaints included lethargy.  A history of proteinuria and a nephrectomy in 1968 during active service.  He reported having hypertension for 20 years "and he reports [that] the proteinuria started after the hypertension, about 15 years ago."  He denied any weakness or anorexia.  He had gained 20 pounds in the previous year.  The Veteran was able to perform his activities of daily living.  VA laboratory testing showed trace protein, BUN of 16, and creatinine 1.1.  The VA examiner stated that it would be "more speculative" whether the Veteran's proteinuria was caused by his service-connected left nephrectomy.  He stated that the only way to "absolutely prove" an etiological relationship would be a kidney biopsy which a VA urologist had not recommended because it would put the Veteran at risk since he only had 1 kidney (as discussed above).  The November 2007 VA examiner also stated that the Veteran "had hypertension initially and then proteinuria later."  This examiner opined that it would be mere speculation to conclude that the Veteran's service-connected hypertension caused his proteinuria. The impressions included proteinuria with a long history of hypertension and diabetes.

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  Given the foregoing, the Board finds that, because the VA examiner used the "mere speculation" language in his November 2007 examination report, this report is less than probative on the issue of whether the Veteran is entitled to a higher initial rating for his service-connected proteinuria.

On VA outpatient treatment in February 2009, the Veteran's creatinine was normal.

On VA examination in May 2010, the Veteran's complaints included fatigue and lethargy.  He denied any bed rest or periods of incapacitation due to his service-connected proteinuria within the previous 12 months.  He also denied any impediments to his activities of daily living.  A longstanding history of proteinuria was noted.  The Veteran denied any hospitalization for any urinary tract conditions within the previous 12 months.  He denied any voiding complaints, weakness, or anorexia.  He reported 8-12 episodes of urinary frequency a day and "he sometimes goes every hour due to the diuretic he is on."  He also reported 4-5 episodes of nocturia.  He denied any history of incontinence or dialysis.  Urinalysis showed no evidence of proteinuria, a normal creatinine of 1.3 (with a normal range of 0.6 to 1.3), normal BUN of 16 (with a normal range of 8-24).  The VA examiner reviewed the Veteran's prior laboratory results and noted that there was normal creatinine of 1.1 and normal BUN of 11 in July 2009.  The May 2010 VA examiner stated that the Veteran had no significant proteinuria and a normal BUN and creatinine.  The assessment was status-post left nephrectomy with no functional limitations.  

There is no indication in the competent evidence of record that the Veteran's service-connected proteinuria is manifested by constant albuminuria with some edema, a definite decrease in right kidney function (the left kidney having been surgically removed during the Veteran's active service), or hypertension at least 40 percent disabling under DC 7101 such that an initial rating greater than 30 percent is warranted under § 4.115a.  See 38 C.F.R. § 4.115a.  VA laboratory results obtained as part of the Veteran's March 2003 and November 2007 VA examinations showed normal BUN and creatinine.  The Veteran's creatinine was normal on VA outpatient treatment in February 2009.  Both the Veteran's creatinine and BUN were normal at his most recent VA examination in May 2010.  The May 2010 VA examiner also stated that the Veteran had no functional limitations.  Thus, the competent evidence does not support assigning either a 60, 80, or 100 percent rating under § 4.115a.  Id.  In summary, because absence of a left kidney is the sole renal disability, and because the Veteran currently is in receipt of a separate 10 percent rating for hypertension effective March 15, 2001, the Board finds that the criteria for an initial 30 percent rating, and no higher, effective March 15, 2001, for service-connected proteinuria have been met.


ORDER

Entitlement to an initial 30 percent rating, and no higher, effective March 15, 2001, for proteinuria is granted, subject to the laws and regulations governing the payment of monetary benefits.

REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of service connection for gout, to include as due to service-connected residuals of a left nephrectomy, can be adjudicated.

As noted in the Introduction, this appeal was before the Board most recently in August 2010 when a remand was issued in order to accomplish certain development.  A review of the claims file indicates that the development requested by the Board in its most recent remand in August 2010 was not accomplished with respect to the Veteran's service connection claim for gout.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.

In its August 2010 remand, the Board directed the RO/AMC to schedule the Veteran for appropriate examination to determine the nature and etiology of his gout.  See Board remand dated August 27, 2010, at pp. 5.  As part of this VA examination, the examiner was asked to "comment on the other opinions" of record concerning the nature and etiology of the Veteran's gout.  Id.  The Board acknowledges that the RO's VA examination request completed in September 2010 included this language.  Unfortunately, although the Veteran attended a VA joints examination for gout on November 2, 2010, the VA examiner who conducted this examination did not discuss any of the other opinions of record concerning the nature and etiology of the Veteran's gout.  Given the foregoing, the Board finds that, on remand, the claims file should be returned to the VA examiner who conducted the Veteran's November 2, 2010, VA joints examination in order for him to provide an addendum with the requested discussion of the other opinions of record concerning the Veteran's gout.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Center in Biloxi, Mississippi, and ask the VA examiner who conducted the Veteran's VA joints examination on November 2, 2010, to provide an addendum to this examination report.  This VA examiner should be asked to review the other medical opinions of record in the claims file concerning the nature and etiology of the Veteran's gout and discuss whether they are speculative in nature.  This examiner is advised that the opinions concerning the Veteran's gout can be found in treatment notes dated in April 2001 and May 2002 from Dr. Gipson, VA examination reports dated in January and February 2002, and June and October 2002 statements from Dr. Bolisay.  A complete rationale must be provided for any opinions expressed by this VA examiner in his addendum.

2.  If, and only if, the VA examiner who conducted the Veteran's November 2, 2010, VA joints examination is not available, then schedule the Veteran for appropriate examination to determine the nature and etiology of his gout.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that gout, if diagnosed, is related to active service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that gout, if diagnosed, was caused or aggravated (permanently worsened) by any of the Veteran's service-connected disabilities.  The examiner also should review the other medical opinions of record in the claims file concerning the Veteran's gout and discuss whether they are speculative in nature.  A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


